DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 16-22 are pending as amended on 2/14/19.
Applicant's election with traverse of Group I, claims 16-20, in the reply filed on 12/16/2020 is acknowledged.  The traversal is on the ground(s) that the groups can be searched and examined together without undue burden. This is not found persuasive for the reasons set forth in paragraph 3 of the requirement mailed 10/16/2020. In particular, it is noted that the claims of group II do not depend from any claim of Group I, and do not require the features of the arrangement recited in Group I. Therefore, a search and examination of the claims of group I would not be sufficient to determine the patentability of the claims of group II. The requirement is still deemed proper and is therefore made FINAL. 
Claims 21-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Objections
Claim 20 is objected to because of the following typographical error:  in line 2 of the claim there is an extraneous word (“by”).  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 16 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites electrodes adapted to “apply a predetermined electrical current (I1, I2)…”
The recitation of “a…current” seems to indicate that a pair of electrodes adapted to apply a single current is permitted, while the recitation of two currents “(I1, I2)” seems to indicate that the electrodes must be adapted to apply two currents. It is unclear, therefore, whether the claim encompasses an arrangement having electrodes adapted to apply a single current. Claims 18-20 are rejected for the same reason due to their dependence from claim 16. 
Additionally, claim 18 depends from claim 16. Claim 18 recites “the predetermined temperature range.” There is insufficient antecedent basis for this limitation in the claim, as claim 16 does not recite a predetermined temperature range. It is further unclear as to whether claim 18 was meant to depend from, and include all limitations of, claim 17 (which recites a predetermined temperature range). For examination purposes, claim 18 has been interpreted as depending from claim 17. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hembree et al (US 5938956).
As to claim 16, Hembree discloses a semiconductor die attached to a lead frame die (figure 1) which incorporates a resistive heating circuit into the die pad (abstract). The structure comprises a lead frame die pad (14) with a heating circuit (12), which corresponds to a first component as presently recited, and a bare semiconductor die (16), which corresponds to a second component as presently recited. See figure 1, and col 2, line 60 to col 3, line 30. The “die attach” material (18) on the surface of the die pad corresponds to an adhesive layer as presently recited. 
Hembree discloses heating the adhesive layer (die attach material) on the surface of the die pad in response to being energized by a supply of voltage Vs (col 3, lines 26-30 and figure 1).  The supply of voltage (Vs), as shown in figure 1, corresponds to a device comprising a pair of electrodes (Vs) that is in electrical contact with a surface of the first component (i.e., 14 +12), as presently recited. Heating the adhesive layer (18) bonds (attaches) the first component (14+12) to the second component (16) by treating the adhesive layer with a pair of electrodes. See col 3, lines 26-30. 
As to the recitation that the pair of electrodes applies a “predetermined” electrical current to the first component: this limitation is met by Hembree because the current s must be predetermined at least immediately before it’s applied. 
As to the recitation that the arrangement is for “pre-curing” an adhesive layer:
Hembree fails to specifically teach that the disclosed arrangement of bonded structure and electrodes is for “pre-curing” the adhesive layer. 
However, the instant claims and specification describe an arrangement which is substantially the same as the arrangement of Hembree. Such an arrangement is indicated as being capable of pre-curing an adhesive layer. Given that Hembree discloses an arrangement which comprises each of the presently recited components and features, there is reasonable basis to conclude that the arrangement disclosed by Hembree has the same capabilities as the arrangement described in the instant claims and specification, and which is therefore capable of pre-curing an adhesive layer. It is noted that the present claims do not require any particular degree of curing in the recited adhesive layer (e.g., there is no particular degree of adhesion or cross-linking specified). Furthermore, if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation. See MPEP 2111.02 II.

Claim(s) 16-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tam.
As to claim 16, Tam discloses an arrangement for thermally setting an adhesive layer as shown in figure 1 below:

    PNG
    media_image1.png
    464
    529
    media_image1.png
    Greyscale

The arrangement disclosed by Tam above comprises a bonded structure wherein a silicon chip 13 (corresponding to the presently recited second component) is bonded to a base or substrate 11 comprising a resistive heating element 15 (11+15 correspond to the presently recited first component) by means of a layer 16 of thermally setting thin film bonding agent (16 corresponds to the presently recited adhesive layer). See col 3, lines 10-32. 
As shown in figure 2, Tam’s arrangement further comprises an electrical generator 17 connected to contact pads 21 (corresponding to a pair of electrodes as presently recited) (col 3, lines 21-25). The contact pads are in electrical contact with heating element 15 (i.e., with the surface of the first component). Tam teaches that the pulse generator 17 outputs controlled current pulses to provide a predetermined amount of power over a desired time to the bonding interface (col 3, lines 26-31), and therefore, the pair of electrodes in Tam’s arrangement are adapted to apply a predetermined 
As to the recitation in the preamble that the arrangement is for “pre-curing” an adhesive layer:
If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation. See MPEP 2111.02 II. Given that Tam discloses an arrangement which is capable of controlling the amount and duration of power (and therefore, the amount and duration of heat) delivered to the bonding interface, and given that the degree to which a thermally setting adhesive is cured depends on the amount and length of heating, Tam’s arrangement must be capable of curing the thermally setting bonding agent layer (adhesive layer) to any desired degree, including a degree corresponding to “pre-curing” as presently recited. 
As to claims 17 and 18, Tam teaches that the pulse magnitude and duration are controlled to provide sufficient heat and temperature at the bonding interface to affect desired bonding without excessive heating to critical components, and teaches proper tailoring of the current pulse. Tam teaches that tailoring the pulse shape provides an optimum heating and cooling profile to minimize thermal shock to the bond (col 2, lines 34-46; col 3, lines 21-31). In other words, the electrodes in Tam’s arrangement are adapted to adjust the temperature of the heating element by controlling the current. Therefore, Tam teaches an arrangement comprising a pair of electrodes capable of 
As to claim 19, Tam teaches utilizing a means to apply a force normal to the bonding surface to press component 13 (second component) against the bonding surface 12 (surface of first component) during the bonding process (col 3, lines 56-62), in order to ensure a thin bonding interface and total contact of the bonding material with bonding surfaces (col 5, lines 37-51). As to the recitation that the pressure is applied for a “predetermined” time duration: this limitation is met by Tam because the pressure which is applied must be predetermined at least immediately before it is applied. 

Claim(s) 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tam et al (US 5421943), as evidenced by Ma (US 2014/0103792). 
The rejection of claims 16-19 over Tam is incorporated here by reference.
Tam further teaches that the bonding agent is “thermally setting” (col 2, lines 1-9), and therefore, Tam teaches a bonding agent which is a thermosetting adhesive as presently recited. Tam further teaches an embodiment wherein 13 (corresponding to the presently recited component) is ceramic (col 3, lines 32-33). Tam further teaches that the heating element resistor is preferred to be fabricated from hafnium dibromide (col 4, lines 20-23). Therefore, Tam teaches an arrangement wherein a first component (i.e., substrate and heating element) comprises a material (hafnium dibromide), which has an 2 has an electrical conductivity of about 9.1x106 S/m.)
Given that “ceramic” is disclosed by Tam as one of two possible preferred embodiments for 13, and hafnium dibromide is the only disclosed preferred heating element material, Tam anticipates an arrangement comprising a thermosetting adhesive, a first component comprising hafnium dibromide, and a second component comprising ceramic, which is encompassed by instant claim 20. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hembree et al (US 5938956) in view of Mas (Thermoset curing through Joule heating of nanocarbons for composite manufacture, repair and soldering, Carbon 63 (2013) 523–529).
As to claims 16 and 17, Hembree discloses a semiconductor die attached to a lead frame die (figure 1) which incorporates a resistive heating circuit into the die pad (abstract). The structure comprises a lead frame die pad (14) with a heating circuit (12), which corresponds to a first component as presently recited, and a bare semiconductor die (16), which corresponds to a second component as presently recited. See figure 1, 
Hembree discloses heating the adhesive layer (die attach material) on the surface of the die pad in response to being energized by a supply of voltage Vs (col 3, lines 26-30 and figure 1).  The supply of voltage (Vs), as shown in figure 1, corresponds to a device comprising a pair of electrodes (Vs) that is in electrical contact with a surface of the first component (i.e., 14 +12), as presently recited. Heating the adhesive layer (18) bonds (attaches) the first component (14+12) to the second component (16) by treating the adhesive layer with a pair of electrodes. See col 3, lines 26-30. 
As to the recitation that the pair of electrodes applies a “predetermined” electrical current to the first component: this limitation is met by Hembree because the current which is applied to the first component from Vs must be predetermined at least immediately before it’s applied. 
Hembree discloses that a wide variety of die attach materials (which correspond to the presently recited adhesive layer) will work, including epoxy adhesives (col 3, lines 31-36). Hembree fails to specifically teach that the electrodes are adapted to apply a first electrical current to raise the temperature above an activation threshold, and a second electrical current to maintain the temperature within a predetermined range.
Mas discloses curing a composite comprising an epoxy resin by simple Joule heating (i.e., resistive heating) as electric current is passed through the sample (p 523, right column). Mas teaches that a benefit of Joule-heating in terms of efficiency is the possibility of taking advantage of the exothermic thermoset curing reaction. Since the electric power supplied is directly adjusted according to the actual sample temperature, 
In light of Mas’ disclosure, the person having ordinary skill in the art would have been motivated to adjust the amount of power (i.e., current) supplied to an epoxy resin adhesive during curing in order to account for the increase in sample temperature due to the exothermic thermoset curing reaction. In particular, the person having ordinary skill in the art would have been motivated to utilize an initial current which raises the temperature of the epoxy to initiate the curing reaction, and to then adjust to a second (lower) current to maintain the temperature while accounting for the exothermic curing reaction. 
It would have been obvious to the person having ordinary skill in the art, therefore, to have heated an epoxy adhesive layer (die attach material) on the surface of a die pad in response to being energized by a supply of voltage Vs (col 3, lines 26-30), as taught by Hembree, by utilizing electrodes capable of adjusting current supply as disclosed by Mas: i.e., capable of applying (adapted to apply) a first voltage/current setting (corresponding to instant I1) to raise the temperature of the epoxy to initiate a curing reaction (i.e., corresponding to a temperature above an activation threshold AT, as presently recited), and capable of thereafter applying a second voltage/current setting (corresponding to instant I2) to maintain the temperature of the epoxy, while accounting for the heating from the exothermic curing reaction (i.e., corresponding to holding a temperature in a predetermined range TR above AT, as presently recited). 
As to the recitation that the arrangement is for “pre-curing” an adhesive layer:
Modified Hembree fails to specifically teach that the disclosed arrangement of bonded structure and electrodes is for “pre-curing” the adhesive layer. 
However, the instant claims and specification describe an arrangement which is substantially the same as the arrangement of modified Hembree. Such an arrangement is indicated as being capable of pre-curing an adhesive layer. Given that modified Hembree discloses an arrangement which comprises each of the presently recited components and features, including electrodes capable of supplying a particular current based on a desired amount of heating, there is reasonable basis to conclude that the arrangement disclosed by modified Hembree has the same capabilities as the arrangement described in the instant claims and specification, and which is therefore capable of pre-curing an adhesive layer. Furthermore, if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation. See MPEP 2111.02 II.
With regard to claim 18, the person having ordinary skill in the art would have been motivated to maintain the temperature of an epoxy adhesive below a temperature which results in thermal decomposition or degradation of the epoxy network in order to ensure adequate bond strength of the final cured product. It would have been obvious to the person having ordinary skill in the art, therefore, to have adjusted the electrical current in the process of modified Hembree to ensure that the temperature of the adhesive layer is maintained below a temperature at which thermal degradation of the epoxy occurs.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hembree et al (US 5938956) in view of Epotek (B-stage Epoxy, Tech Tip 20, Epoxy Technology Inc, pp 1-2, 2012; http://www.epotek.com/site/files/Techtips/pdfs/tip20.pdf, accessed 12/27/17), AND
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hembree et al (US 5938956) in view of Mas (Thermoset curing through Joule heating of nanocarbons for composite manufacture, repair and soldering, Carbon 63 (2013) 523–529), and further in view of Epotek (B-stage Epoxy, Tech Tip 20, Epoxy Technology Inc, pp 1-2, 2012; http://www.epotek.com/site/files/Techtips/pdfs/tip20.pdf, accessed 12/27/17).
The rejection of claim 16 under 35 USC 102(a)(1) over Hembree is incorporated here by reference. The rejection of claim 16 under 35 USC 103 over Hembree in view of Mas is further incorporated here by reference. Both Hembree, and Hembree in view of Mas, are being modified by Epotek in the same way below, and the rejections are therefore grouped here together.
Hembree discloses that a wide variety of die attach materials (which correspond to the presently recited adhesive layer) will work, including epoxy adhesives (col 3, lines 31-36). Hembree (alone, or modified with Mas) fails to specifically teach applying a mechanical pressure to the surfaces of the components during procuring.
Epotek teaches that epoxy thickness is reduced by applying force to the parts during the final cure, and that pressure also forces the wetting process (page 2). 
It would have been obvious to the person having ordinary skill in the art, therefore, to have formed an arrangement for heating (pre-curing) an epoxy adhesive layer (die attach material) on the surface of a die pad in response to being energized by a supply of voltage Vs (col 3, lines 26-30), as taught by Hembree (or modified Hembree), by utilizing a device having means for applying a pressure for a predetermined duration (as disclosed in Epotek) to the first and second components in order to reduce the thickness of the adhesive layer and force the wetting of the epoxy on the components. 

Claim(s) 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tam et al (US 5421943), as evidenced by Ma (US 2014/0103792). 
The rejection of claims 16-19 over Tam is incorporated here by reference.
As to the recitation of a thermosetting adhesive, Tam further teaches that the bonding agent is “thermally setting” (col 2, lines 1-9), and further names epoxy as a bonding agent (col 4, lines 43-45). 
As to the recitation that the second component comprises a ceramic, Tam further teaches an embodiment wherein 13 (corresponding to the presently recited component) is ceramic (col 3, lines 32-33). 
As to the recitation that the first component comprises a material which has an electrical conductivity greater than about 100000 S/m, Tam further teaches that the heating element resistor is preferred to be fabricated from hafnium dibromide (col 4, lines 20-23). Therefore, Tam teaches an arrangement wherein a first component (i.e., substrate and heating element) comprises a material (hafnium dibromide), which has an 2 has an electrical conductivity of about 9.1x106 S/m.)
Tam fails to exemplify utilizing ceramic, hafnium dibromide, and epoxy adhesive in a single combination. However, case law has established that it is prima facie obvious to choose from a finite number of identified, predictable solutions with a reasonable expectation of success. KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007). MPEP 2143, rationale (E). It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared an arrangement utilizing a hafnium dibromide heating element, as disclosed by Tam, by selecting either of the two preferred materials for 13, including ceramic, and by selecting any suitable bonding agent named by Tam, including epoxy, thereby arriving at an arrangement according to instant claim 20.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL KAHN whose telephone number is (571)270-7346.  The examiner can normally be reached on Monday to Friday, 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RACHEL KAHN/Primary Examiner, Art Unit 1766